DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-10, 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slautterback et al (US 2007/0142759 A1) (hereinafter Slautterback).
In regards to claim 1, Slautterback discloses an orthotic foot part (10; see [0025]; see figure 1) comprising: 
a foot plate (14; see [0025]; see figure 2) with a heel region (5; see [0026]; see figure 2) and a front foot region (6; see [0026]; see figure 2);
at least one strut (24; see [0027]; see figure 2) extending in a proximal direction from the foot plate (14; see figure 4 that 24 extends in a proximal direction (upwards with respect to the user)); 
wherein the foot plate (14) has a foot plate contour (see figure 2 that 14 is contoured) formed of a superposed stylized contours of a right foot and a left foot (see figure 2 that 14 is contoured such that it can accommodate the toe region of either a user’s left or a right foot, as such 14 is construed to meet the claimed limitations).
In regards to claim 2, Slautterback discloses the invention as discussed above.
Slautterback further discloses wherein the foot plate (14) contour (shape of 14) is designed axially symmetrically (see figure 2) with respect to a longitudinal axis (2-2; see [0026]; see figure 2), which extends from the heel region (5) to the front foot region (6).
In regards to claim 8, Slautterback discloses the invention as discussed above.
Slautterback further discloses wherein the at least one strut (24) is designed as a spring element (see [0032] in reference to 24 comprising a spring loaded pin, as such 24 is construed to be a spring element).
In regards to claim 9, Slautterback discloses the invention as discussed above.
Slautterback further discloses wherein the at least one strut (24) includes two struts arranged on the foot plate (14), one medially and one laterally (see [0041] in reference to 10 being contemplated as having both a medial and a lateral strut (24)).
In regards to claim 10, Slautterback discloses the invention as discussed above.
Slautterback further discloses wherein the at least one strut (24) is formed integrally on the foot plate (14; see figure 2 that 24 is integrally formed with 14). 
In regards to claim 14, Slautterback discloses the invention as discussed above.
Slautterback further discloses wherein a device (12; see [0025]; see figure 1) for securing to a lower extremity (see figure 1 that 20 of 12 secures 10 to a lower extremity) is arranged on at least one of the foot plate (14) and the strut (24; see figure 3 that 12 is arranged on 24).
In regards to claim 15, Slautterback discloses an orthotic foot part (10; see [0025]; see figure 2) comprising:
a foot plate (14; see [0025]; see figure 2) comprising:
a heel region (5; see [0026]; see figure 2);
a front foot region (6; see [0026]; see figure 2);
a foot plate contour (see figure 2 that 14 is contoured) formed of superposed stylized contours representing a right and a left foot (see figure 2 that 14 is contoured such that it can accommodate the toe region of either a user’s left or a right foot, as such 14 is construed to meet the claimed limitations);
at least one strut (24; see [0027]; see figure 2) extending in a proximal direction from the foot plate (14; see figure 4 that 24 extends in a proximal direction (upwards with respect to the user)).
In regards to claim 16, Slautterback discloses the invention as discussed above.
Slautterback further discloses wherein the foot plate (14) contour (shape of 14) is designed axially symmetrically (see figure 2) with respect to a longitudinal axis (2-2; see [0026]; see figure 2), which extends from the heel region (5) to the front foot region (6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slautterback et al (US 2007/0142759 A1) (hereinafter Slautterback) in view of Chen et al. (CN 106307793 A) (hereinafter Chen).
In regards to claim 3, Slautterback discloses the invention as discussed above.
Slautterback does not disclose wherein a recess oriented in the direction of the heel region is formed in a front edge of the foot plate. 
However, Chen discloses an analogous foot plate (3; see [0017]; see figure 3; while 3 is only described as being a sole, its use for being placed under a user’s foot is construed to be analogous to the foot plate as disclosed by Slautterback and is therefore construed to be a foot plate); wherein the foot plate (3) comprises an analogous contour (see figures 2 and 3 that the shape of 3 is shaped similarly to that of Slautterback’s foot plate) wherein the contour (shape of 3) is designed axially symmetrically (see annotated figure 3 below) with respect to a longitudinal axis (see annotated figure 3 below), which extends from the heel region to the front foot region; wherein a recess (as indicated by A in annotated figure 3 below) oriented in the direction of the heel region is formed in a front edge of the foot plate (3) for the purpose of being used undoubtedly to accommodate a user’s left and right foot (see [0017]).

    PNG
    media_image1.png
    780
    564
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    799
    379
    media_image2.png
    Greyscale


In regards to claim 4, Slautterback as now modified by Chen discloses the invention as discussed above.
Slautterback as now modified by Chen further discloses wherein the recess (A of Chen; see figure 3) has a vertex lying on a line of symmetry (see Chen figure 3; as now combined the recess of Slautterback as now modified by Chen would be positioned similarly). 
In regards to claim 17, Slautterback discloses the invention as discussed above.
Slautterback does not disclose wherein a recess oriented in the direction of the heel region is formed in a front edge of the foot plate. 
However, Chen discloses an analogous foot plate (3; see [0017]; see figure 3; while 3 is only described as being a sole, its use for being placed under a user’s foot is construed to be analogous to the foot plate as disclosed by Slautterback and is therefore construed to be a foot plate); wherein the foot plate (3) comprises an analogous contour (see figures 2 and 3 that the shape of 3 is shaped similarly to that of Slautterback’s foot plate) wherein the contour (shape of 3) is designed axially symmetrically (see annotated figure 3 above) with respect to a longitudinal axis (see annotated figure 3 above), which extends from the heel region to the front foot region; wherein a recess (as indicated by A in annotated figure 3 above) oriented in the direction of the heel region is formed in a front edge of the foot plate (3) for the purpose of being used undoubtedly to accommodate a user’s left and right foot (see [0017]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the foot plate as disclosed by Slautterback and to have added the recess oriented in the direction of the heel region is formed in a front edge of the foot plate as taught by Chen in order to have provided an improved foot plate that would add the benefit of being used undoubtedly to accommodate a user’s left and right foot (see [0017]) and the additional benefit of adding such a recess would reduce the materials used in manufacturing of the foot plate, and would inherently lower the cost of manufacturing the foot plate. 
In regards to claim 18, Slautterback as now modified by Chen discloses the invention as discussed above.
Slautterback as now modified by Chen further discloses wherein the recess (A of Chen; see figure 3) has a vertex lying on a line of symmetry (see Chen figure 3; as now combined the recess of Slautterback as now modified by Chen would be positioned similarly). 
Claims 5, 7, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Slautterback et al (US 2007/0142759 A1) (hereinafter Slautterback) in view of Siewert et al. (US 2019/0110917 A1) (hereinafter Siewert).
In regards to claim 5, Slautterback discloses the invention as discussed above.
Slautterback does not disclose wherein markings which represent different foot sizes, both for a right foot and a left foot, are arranged on the foot plate. 
markings (10; see [0040]; see figure 3) which represent different foot sizes (see [0040]), are arranged on the plate (2; see figure 3) for the purpose of shortening the foot plate and adapting it to different shoe and foot shapes (see [0044]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the foot plate as disclosed by Slautterback and to have added the markings as taught by Siewert in order to have provided an improved foot plate that would add the benefit of allowing the user to shorten the foot plate and adapting it to different shoe and foot shapes (see [0044]). 
Slautterback as now modified by Siewert does not explicitly disclose wherein markings represent different foot sizes both for a right foot and a left foot. 
However, a person of ordinary skill would recognize that the foot plate as specifically disclosed by Slautterback comprises contours to adapt the foot plate to a user’s right foot and left foot, and thus the addition or markings to the foot plate as taught by Slautterback as now modified by Siewert (see discussion above for teaching) may represent different foot sizes both for a right foot and a left foot, wherein the addition of markings which represent different foot sizes both for a right foot and a left foot as disclosed by Slautterback as now modified by Siewert would not hinder the functionality of the foot plate to be placed under a user’s foot. Thus, the claimed limitations are met by the disclosure of Slautterback as now modified by Siewert as discussed. 
In regards to claim 7, Slautterback as now modified by Siewert discloses the invention as discussed above.
wherein the markings (10 of Siewert) are formed on the underside of the foot plate (14 of Slautterback) as depressions or grooves (see Siewert Figure 2, and 7-16).
In regards to claim 19, Slautterback discloses the invention as discussed above.
Slautterback does not disclose wherein markings which represent different foot sizes, both for a right foot and a left foot, are arranged on the foot plate. 
However, Siewert discloses an analogous foot plate (2; see [0037]; see figure 3); wherein the foot plate (2) comprises markings (10; see [0040]; see figure 3) which represent different foot sizes (see [0040]), are arranged on the plate (2; see figure 3) for the purpose of shortening the foot plate and adapting it to different shoe and foot shapes (see [0044]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the foot plate as disclosed by Slautterback and to have added the markings as taught by Siewert in order to have provided an improved foot plate that would add the benefit of allowing the user to shorten the foot plate and adapting it to different shoe and foot shapes (see [0044]). 
Slautterback as now modified by Siewert does not explicitly disclose wherein markings represent different foot sizes both for a right foot and a left foot. 
However, a person of ordinary skill would recognize that the foot plate as specifically disclosed by Slautterback comprises contours to adapt the foot plate to a user’s right foot and left foot, and thus the addition or markings to the foot plate as taught by Slautterback as now modified by Siewert (see discussion above for teaching) may represent different foot sizes both for a right foot and a left foot, wherein the addition of markings which represent different foot sizes both for a right foot and a left foot as disclosed by Slautterback as now modified by Siewert . 
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slautterback et al (US 2007/0142759 A1) (hereinafter Slautterback) in view of Helm (US 2013/0060180 A1).
In regards to claim 11, Slautterback discloses the invention as discussed above.
Slautterback does not disclose wherein the at least one strut is designed as a U-shaped or L-shaped bracket, which is secured to the foot plate.
However, Helm discloses an analogous foot plate (1; see [0036]; see figure 1); comprising an analogous at least one strut (10; see [0087]; see figure 8); wherein the at least one strut (10) is designed as a U-shaped or L-shaped (see figure 8 that 10 is in the shape of an L-shaped bracket), which is secured to the foot plate (1; 10 is secured to 1 via insertion of 10 into 20, and secured via a friction fit; see [0087]) for the purpose of providing a detachable support that would accommodate a user in the multiple stages of ankle healing, via removal of the strut when the ankle has healed sufficiently, but still allows a user to utilize the arch support provided by the foot plate (see [0040]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the strut as disclosed by Slautterback and to have utilized a strut in the shape of an L-shaped bracket which could be removed from, and attached to the foot plate as taught by Helm in order to have provided an improved orthotic foot part that would add the benefit of providing a detachable support that would accommodate a user in the multiple stages of ankle healing, via removal of the strut when 
In regards to claim 12, Slautterback as now modified by Helm discloses the invention as discussed above.
Slautterback as now modified by Helm further discloses wherein the bracket (10 of Helm) is fastened to the foot plate (14 of Slautterback) in an adjustable and lockable manner (see [0040] in reference to removing the vertical brace (3/10) this is construed to be adjustable, and [0087] in reference to a friction fit of 10 into 20, this is construed to be lockable).
Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slautterback et al (US 2007/0142759 A1) (hereinafter Slautterback) in view of Siewert et al. (US 2019/0110917 A1) (hereinafter Siewert) as applied to claims 5, 7, and 19 above, and further in view of Ikeda (JP H0652505 U).
In regards to claim 6, Slautterback as now modified by Siewert discloses the invention as discussed above.
Slautterback as now modified by Siewert does not disclose wherein the markings which represent different foot sizes are arranged in the heel region. 
However, Ikeda teaches an analogous foot plate (A; see [0007]; see figure 7; while A is only described as being a sole, its use for being placed under a user’s foot is construed to be analogous to the foot plate as disclosed by Slautterback and is therefore construed to be a foot plate) comprising analogous markings (18; see [0010]; see figure 7); wherein the markings (18) which represent different foot sizes (see figure 7; see [0010]) are arranged in the heel region (see figure 7) for the purpose of allowing the user to cut the foot plate according to the size of their foot.

In regards to claim 19, Slautterback as now modified by Siewert discloses the invention as discussed above.
Slautterback as now modified by Siewert does not disclose wherein the markings which represent different foot sizes are arranged in the heel region. 
However, Ikeda teaches an analogous foot plate (A; see [0007]; see figure 7; while A is only described as being a sole, its use for being placed under a user’s foot is construed to be analogous to the foot plate as disclosed by Slautterback and is therefore construed to be a foot plate) comprising analogous markings (18; see [0010]; see figure 7); wherein the markings (18) which represent different foot sizes (see figure 7; see [0010]) are arranged in the heel region (see figure 7) for the purpose of allowing the user to cut the foot plate according to the size of their foot.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the foot plate’s markings as disclosed by Slautterback as now modified by Siewert and to have added the markings arranged in the heel region as taught by Ikeda in order to have provided an improved foot plate that would add the benefit of allowing the user to cut the foot plate according to the size of their foot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drewitz (US 2013/0053742 A1) discloses an analogous orthotic foot part (1; see [0015]; see figure 2); comprising a foot plate (2; see [0015]; see figure 2) with a heel region and a front foot region (see figure 2); at least one strut (3; see [0015]; see figure 2) extending in a proximal direction from the foot plate (2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DANIEL A MILLER/Examiner, Art Unit 3786    

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786